MEMORANDUM OPINION
                                         No. 04-11-00434-CV

                                        Damisela C. BROWN,
                                             Appellant

                                                  v.

                                         Shawn C. BROWN,
                                             Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-08584
                        Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 28, 2011

DISMISSED FOR WANT OF JURISDICTION

           In this appeal of a post-divorce division of property, we abated the appeal for the trial

court to clarify whether the May 25, 2011 summary judgment order was a final, appealable

order. On November 17, 2011, the trial court filed a letter with this court stating that the May

25, 2011 summary judgment order is not a final, appealable order. We reinstated the appeal and

ordered appellant to show cause in writing not later than December 13, 2011, why this appeal

should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann v. Har-
                                                                                   04-11-00434-CV


Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that generally “an appeal may be taken only

from a final judgment”). We warned appellant that if she did not show cause within the time

provided, her appeal would be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

To date, appellant has not filed any response to the show cause order.

       Therefore, we dismiss this appeal for want of jurisdiction. See id.; Lehmann, 39 S.W.3d

at 195; see also TEX. R. APP. P. 42.3(c) (authorizing dismissal for failure to comply with a court

order). Costs of this appeal are taxed against appellant.


                                                            PER CURIAM




                                                -2-